DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, and 6-11, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, and 7-8 of U.S. Patent No. 8,401,862. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2, and 6-11 are similar in scope and content of the patented claims 1-5 and 7-8 of the patent issued to the same Applicant.
It is clear that all the elements of the application claims 2, and 6-11 are to be found in patented claims 1-5, and 7-8 (as the application claims 2 and 6-11 fully encompasses patented claims 1-5, and 7-8).  The difference between the application claims and the patent claims lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims 1-5, and 7-8 of the patent is in effect a “species” of the “generic” invention of the application claims 2, and 6-11. It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 2, and 6-11 is anticipated by claims 1-5 and 7-8 of the patent, it is not patentably distinct from of the patented claims. 

Application No: 17/159,331
Patent No: 8,401,862
2. Bandwidth extension decoder for providing a bandwidth extended audio signal based on an input audio signal and a parameter signal, wherein the parameter signal comprises an indication of an offset frequency and a power density parameter, the bandwidth extension decoder comprising: a patch generator configured to generate a bandwidth extension high-frequency signal comprising a high-frequency band, wherein the high-frequency band of the bandwidth extension high-frequency signal is generated by performing a frequency shift of a frequency band of the input audio signal to higher frequencies, wherein the frequency shift is based on the offset frequency, and wherein the patch generator is configured to amplify or attenuate the high-frequency band of the bandwidth extension high-frequency signal by a factor equal to the value of the power density parameter or equal to the reciprocal value of the power density parameter, respectively; a combiner configured to combine the bandwidth extension high-frequency signal and the input audio signal to acquire the bandwidth extended audio signal; and an output interface configured to provide the bandwidth extended audio signal.
3. A bandwidth extension decoder for providing a bandwidth extended audio signal based on an input audio signal, comprising: a patch generator configured to generate at least one bandwidth extension high-frequency signal comprising a high-frequency band based on the input audio signal, wherein a lower cutoff frequency of the high-frequency band of a bandwidth extension high-frequency signal is lower than an upper cutoff frequency of the input audio signal, and wherein different bandwidth extension high-frequency signals comprise different frequencies within their high-frequency bands, if different bandwidth extension high-frequency signals are generated; a comparator configured to calculate a plurality of comparison parameters, wherein a comparison parameter is calculated based on a comparison of the input audio signal and a generated bandwidth extension high-frequency signal, wherein each comparison parameter of the plurality of comparison parameters is calculated based on a different offset frequency between the input audio signal and a generated bandwidth extension high-frequency signal, and wherein the comparator is configured to determine a comparison parameter from the plurality of comparison parameters, wherein the determined comparison parameter fulfills a predefined criterion; a combiner configured to combine the input audio signal and a bandwidth extension high-frequency signal to acquire the bandwidth extended audio signal, wherein the bandwidth extension high-frequency signal used to acquire the bandwidth extension audio signal is based on an offset frequency corresponding to the determined comparison parameter; and an output interface configured to provide the bandwidth extended audio signal, wherein the comparator is configured to perform the comparison of the input audio signal and the generated bandwidth extension high-frequency signal by calculating a result of the cross correlation of the input audio signal and the generated bandwidth extension high-frequency signal, wherein the comparison parameter to be calculated is based on the result of a cross correlation, wherein a parameter of the cross correlation is an offset frequency of the bandwidth extension high-frequency signal and is therefore associated with the calculated comparison parameter, and at least one of the patch generator, the comparator, the combiner and the output interface comprises a hardware implementation.
3. Bandwidth extension decoder according to claim 2, wherein the patch generator is configured to generate the bandwidth extension high-frequency signal in the time domain.

4. Bandwidth extension decoder according to claim 3, wherein the patch generator is configured to generate the bandwidth extension high-frequency signal based on a single side band modulation.

5. Bandwidth extension decoder according to claim 3, wherein the patch generator is configured to generate the bandwidth extension high-frequency signal based on a single side band modulation with an interpolation and/or filtering for each time step.

6. Audio encoder for providing an output signal using an input audio signal, comprising: a patch generator configured to generate at least one bandwidth extension high-frequency signal, wherein a bandwidth extension high-frequency signal comprises a high-frequency band, wherein the high-frequency band of a bandwidth extension high-frequency signal is based on a low frequency band of the input audio signal, and wherein different bandwidth extension high-frequency signals comprise different frequencies within their high-frequency bands, if different bandwidth extension high-frequency signals are generated; a comparator configured to calculate a plurality of comparison parameters, wherein a comparison parameter is calculated based on a comparison of the input audio signal and a generated bandwidth extension high-frequency signal, wherein each comparison parameter of the plurality of comparison parameters is calculated based on a different offset frequency between the input audio signal and a generated bandwidth extension high-frequency signal, and wherein the comparator is configured to determine a comparison parameter from the plurality of comparison parameters, wherein the determined comparison parameter fulfills a predefined criterion; and an output interface configured to provide the output signal for transmission or storage, wherein the output signal comprises a parameter indication based on an offset frequency corresponding to the determined comparison parameter and an indication of a power density parameter.
1. An audio encoder for providing an output signal using an input audio signal, comprising: a patch generator configured to generate at least one bandwidth extension high-frequency signal, wherein a bandwidth extension high-frequency signal comprises a high-frequency band, wherein the high-frequency band of a bandwidth extension high-frequency signal is based on a low frequency band of the input audio signal, and wherein different bandwidth extension high-frequency signals comprise different frequencies within their high-frequency bands, if different bandwidth extension high-frequency signals are generated; a comparator configured to calculate a plurality of comparison parameters, wherein a comparison parameter is calculated based on a comparison of the input audio signal and a generated bandwidth extension high-frequency signal, wherein each comparison parameter of the plurality of comparison parameters is calculated based on a different offset frequency between the input audio signal and a generated bandwidth extension high-frequency signal, and wherein the comparator is configured to determine a comparison parameter from the plurality of comparison parameters, wherein the determined comparison parameter fulfills a predefined criterion; and an output interface configured to provide the output signal for transmission or storage, wherein the output signal comprises a parameter indication based on an offset frequency corresponding to the determined comparison parameter, wherein the comparator is configured to perform the comparison of the input audio signal and the generated bandwidth extension high-frequency signal by calculating a result of a cross correlation of the input audio signal and the generated bandwidth extension high-frequency signal, wherein the comparison parameter to be calculated is based on the result of the cross correlation, wherein a parameter of the cross correlation is an offset frequency of the bandwidth extension high-frequency signal and is therefore associated with the calculated comparison parameter, and at least one of the patch generator, the comparator and the output interface comprises a hardware implementation.
7. Audio encoder according to claim 6, comprising a power density comparator configured to compare a parameter based on a power density of the high-frequency band of a generated bandwidth extension high-frequency signal and a corresponding frequency band of the input audio signal to acquire the power density parameter, wherein the power density parameter indicates a ratio based on the power density of the high-frequency band of the generated bandwidth extension high-frequency signal and the corresponding frequency band of the input audio signal, and wherein the parameter indication of the output signal is based on the power density parameter.
2. The audio encoder according to claim 1, comprising a power density comparator configured to compare a parameter based on a power density of the high-frequency band of a generated bandwidth extension high-frequency signal and a corresponding frequency band of the input audio signal to acquire a power density parameter, wherein the power density parameter indicates a ratio based on the power density of the high-frequency band of the generated bandwidth extension high-frequency signal and the corresponding frequency band of the input audio signal, and wherein the parameter indication of the output signal is based on the power density parameter.
8. Method for providing a bandwidth extended audio signal based on an input audio signal and a parameter signal, wherein the parameter signal comprises an indication of an offset frequency and a power density parameter, the method comprising: generating a bandwidth extension high-frequency signal comprising a high-frequency band, wherein the high-frequency band of the bandwidth extension high-frequency signal is generated by performing a frequency shift of a frequency band of the input audio signal to higher frequencies, wherein the frequency shift is based on the offset frequency; amplifying or attenuating the high-frequency band of the bandwidth extension high-frequency signal by a factor equal to the value of the power density parameter or equal to the reciprocal value of the power density parameter; combining the bandwidth extension high-frequency signal and the input audio signal to acquire the bandwidth extended audio signal; and providing the bandwidth extended audio signal.
3. A bandwidth extension decoder for providing a bandwidth extended audio signal based on an input audio signal, comprising: a patch generator configured to generate at least one bandwidth extension high-frequency signal comprising a high-frequency band based on the input audio signal, wherein a lower cutoff frequency of the high-frequency band of a bandwidth extension high-frequency signal is lower than an upper cutoff frequency of the input audio signal, and wherein different bandwidth extension high-frequency signals comprise different frequencies within their high-frequency bands, if different bandwidth extension high-frequency signals are generated; a comparator configured to calculate a plurality of comparison parameters, wherein a comparison parameter is calculated based on a comparison of the input audio signal and a generated bandwidth extension high-frequency signal, wherein each comparison parameter of the plurality of comparison parameters is calculated based on a different offset frequency between the input audio signal and a generated bandwidth extension high-frequency signal, and wherein the comparator is configured to determine a comparison parameter from the plurality of comparison parameters, wherein the determined comparison parameter fulfills a predefined criterion; a combiner configured to combine the input audio signal and a bandwidth extension high-frequency signal to acquire the bandwidth extended audio signal, wherein the bandwidth extension high-frequency signal used to acquire the bandwidth extension audio signal is based on an offset frequency corresponding to the determined comparison parameter; and an output interface configured to provide the bandwidth extended audio signal, wherein the comparator is configured to perform the comparison of the input audio signal and the generated bandwidth extension high-frequency signal by calculating a result of the cross correlation of the input audio signal and the generated bandwidth extension high-frequency signal, wherein the comparison parameter to be calculated is based on the result of a cross correlation, wherein a parameter of the cross correlation is an offset frequency of the bandwidth extension high-frequency signal and is therefore associated with the calculated comparison parameter, and at least one of the patch generator, the comparator, the combiner and the output interface comprises a hardware implementation.
4. The bandwidth extension decoder according to claim 3, wherein the patch generator is configured to amplify or attenuate the high-frequency band of the bandwidth extension high-frequency signal by a factor equal to the value of a power density parameter or equal to the reciprocal value of the power density parameter respectively, wherein an indication of the power density parameter is comprised in the input audio signal.
9. Method for providing an output signal using an input audio signal, the method comprising: generating at least one bandwidth extension high-frequency signal, wherein a bandwidth extension high-frequency signal comprises a high-frequency band, wherein the high-frequency band of the bandwidth extension high-frequency signal is based on a low frequency band of the input audio signal, and wherein different bandwidth extension high-frequency signals comprise different frequencies within their high-frequency bands, if different bandwidth extension high-frequency signals are generated; calculating a plurality of comparison parameters, wherein a comparison parameter is calculated based on a comparison of the input audio signal and a generated bandwidth extension high-frequency signal, wherein each comparison parameter of the plurality of comparison parameters is calculated based on a different offset frequency between the input audio signal and a generated bandwidth extension high-frequency signal; determining a comparison parameter from the plurality of comparison parameters, wherein the determined comparison parameter fulfills a predefined criterion; and providing the output signal for transmission or storage, wherein the output signal comprises a parameter indication based on an offset frequency corresponding to the determined comparison parameter and an indication of a power density parameter.
5. A method for providing an output signal using an input audio signal, the method comprising: generating at least one bandwidth extension high-frequency signal, wherein a bandwidth extension high-frequency signal comprises a high-frequency band, wherein the high-frequency band of the bandwidth extension high-frequency signal is based on a low frequency band of the input audio signal, and wherein different bandwidth extension high-frequency signals comprise different frequencies within their high-frequency bands, if different bandwidth extension high-frequency signals are generated; calculating a plurality of comparison parameters, wherein a comparison parameter is calculated based on a comparison of the input audio signal and a generated bandwidth extension high-frequency signal, wherein each comparison parameter of the plurality of comparison parameters is calculated based on a different offset frequency between the input audio signal and a generated bandwidth extension high-frequency signal; determining a comparison parameter from the plurality of comparison parameters, wherein the determined comparison parameter fulfills a predefined criterion; and providing the output signal for transmission or storage, wherein the output signal comprises a parameter indication based on an offset frequency corresponding to the determined comparison parameter, and the calculating the plurality of comparison parameters comprises performing the comparison of the input audio signal and the generated bandwidth extension high-frequency signal by calculating a result of the cross correlation of the input audio signal and the generated bandwidth extension high-frequency signal, wherein the comparison parameter to be calculated is based on the result of a cross correlation, wherein a parameter of the cross correlation is an offset frequency of the bandwidth extension high-frequency signal and is therefore associated with the calculated comparison parameter.
10. A non-transitory digital storage medium having a computer program stored thereon to perform, when said computer program is run by a computer, a method for providing a bandwidth extended audio signal based on an input audio signal and a parameter signal, wherein the parameter signal comprises an indication of an offset frequency and a power density parameter, the method comprising: generating a bandwidth extension high-frequency signal comprising a high-frequency band, wherein the high-frequency band of the bandwidth extension high-frequency signal is generated by performing a frequency shift of a frequency band of the input audio signal to higher frequencies, wherein the frequency shift is based on the offset frequency; amplifying or attenuating the high-frequency band of the bandwidth extension high-frequency signal by a factor equal to the value of the power density parameter or equal to the reciprocal value of the power density parameter; combining the bandwidth extension high-frequency signal and the input audio signal to acquire the bandwidth extended audio signal; and providing the bandwidth extended audio signal.
8. A non-transitory storage medium having stored thereon a computer program with a program code for performing a method for providing a bandwidth extended audio signal based on an input audio signal, the method comprising: generating at least one bandwidth extension high-frequency signal comprising a high-frequency band based on the input audio signal, wherein a lower cutoff frequency of the high-frequency band of a bandwidth extension high-frequency signal is lower than an upper cutoff frequency of the input audio signal, and wherein different bandwidth extension high-frequency signals comprise different frequencies within their high-frequency bands, if different bandwidth extension high-frequency signals are generated; calculating a plurality of comparison parameters, wherein a comparison parameter is calculated based on a comparison of the input audio signal and a generated bandwidth extension high-frequency signal, wherein each comparison parameter of the plurality of comparison parameters is calculated based on a different offset frequency between the input audio signal and a generated bandwidth extension-frequency signal; determining a comparison parameter from the plurality of comparison parameters, wherein the determined comparison parameter fulfills a predefined criterion; combining the input audio signal and a bandwidth extension high-frequency signal to acquire the bandwidth extended audio signal, wherein the bandwidth extended high-frequency signal used to acquire the bandwidth extended audio signal is based on an offset frequency corresponding to the determined compensation parameter; and providing the bandwidth extended audio signal, wherein the calculating the plurality of comparison parameters comprises performing the comparison of the input audio signal and the generated bandwidth extension high-frequency signal by calculating a result of a cross correlation of the input audio signal and the generated bandwidth extension high-frequency signal, wherein the comparison parameter to be calculated is based on the result of the cross correlation, wherein a parameter of the cross correlation is an offset frequency of the bandwidth extension high-frequency signal and is therefore associated with the calculated comparison parameter, and when the computer program runs on a computer or a microcontroller.
11. A non-transitory digital storage medium having a computer program stored thereon to perform, when said computer program is run by a computer, a method for providing an output signal using an input audio signal, the method comprising: generating at least one bandwidth extension high-frequency signal, wherein a bandwidth extension high-frequency signal comprises a high-frequency band, wherein the high-frequency band of the bandwidth extension high-frequency signal is based on a low frequency band of the input audio signal, and wherein different bandwidth extension high-frequency signals comprise different frequencies within their high-frequency bands, if different bandwidth extension high-frequency signals are generated; calculating a plurality of comparison parameters, wherein a comparison parameter is calculated based on a comparison of the input audio signal and a generated bandwidth extension high-frequency signal, wherein each comparison parameter of the plurality of comparison parameters is calculated based on a different offset frequency between the input audio signal and a generated bandwidth extension high-frequency signal; determining a comparison parameter from the plurality of comparison parameters, wherein the determined comparison parameter fulfills a predefined criterion; and providing the output signal for transmission or storage, wherein the output signal comprises a parameter indication based on an offset frequency corresponding to the determined comparison parameter and an indication of a power density parameter.
7. A non-transitory storage medium having stored thereon a computer program with a program code for performing a method for providing an output signal using an input audio signal, the method comprising: generating at least one bandwidth extension high-frequency signal, wherein a bandwidth extension high-frequency signal comprises a high-frequency band, wherein the high-frequency band of the bandwidth extension high-frequency signal is based on a low frequency band of the input audio signal, and wherein different bandwidth extension high-frequency signals comprise different frequencies within their high-frequency bands, if different bandwidth extension high-frequency signals are generated; calculating a plurality of comparison parameters, wherein a comparison parameter is calculated based on a comparison of the input audio signal and a generated bandwidth extension high-frequency signal, wherein each comparison parameter of the plurality of comparison parameters is calculated based on a different offset frequency between the input audio signal and a generated bandwidth extension high-frequency signal; determining a comparison parameter from the plurality of comparison parameters, wherein the determined comparison parameter fulfills a predefined criterion; and providing the output signal for transmission or storage, wherein the output signal comprises a parameter indication based on an offset frequency corresponding to the determined comparison parameter, wherein the calculating the plurality of comparison parameters comprises performing the comparison of the input audio signal and the generated bandwidth extension high-frequency signal by calculating a result of a cross correlation of the input audio signal and the generated bandwidth extension high-frequency signal, wherein the comparison parameter to be calculated is based on the result of the cross correlation, wherein a parameter of the cross correlation is an offset frequency of the bandwidth extension high-frequency signal and is therefore associated with the calculated comparison parameter, and when the computer program runs on a computer or a microcontroller.


Claims 2 - 11, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-9, and 14-15 of U.S. Patent No. 9,058,802. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-11 are similar in scope and content of the patented claims 1-3, 6-9, and 14-15 of the patent issued to the same Applicant.
It is clear that all the elements of the application claims 2 - 11 are to be found in patented claims 1-3, 6-9, and 14-15 (as the application claims 2 - 11 fully encompasses patented claims 1-3, 6-9, and 14-15).  The difference between the application claims and the patent claims lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims 1-3, 6-9, and 14-15of the patent is in effect a “species” of the “generic” invention of the application claims 2 - 11. It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 2 - 11 is anticipated by claims 1-3, 6-9, and 14-15 of the patent, it is not patentably distinct from of the patented claims. 


Application No: 17/159,331
Patent No: 9,058,802
2. Bandwidth extension decoder for providing a bandwidth extended audio signal based on an input audio signal and a parameter signal, wherein the parameter signal comprises an indication of an offset frequency and a power density parameter, the bandwidth extension decoder comprising: a patch generator configured to generate a bandwidth extension high-frequency signal comprising a high-frequency band, wherein the high-frequency band of the bandwidth extension high-frequency signal is generated by performing a frequency shift of a frequency band of the input audio signal to higher frequencies, wherein the frequency shift is based on the offset frequency, and wherein the patch generator is configured to amplify or attenuate the high-frequency band of the bandwidth extension high-frequency signal by a factor equal to the value of the power density parameter or equal to the reciprocal value of the power density parameter, respectively; a combiner configured to combine the bandwidth extension high-frequency signal and the input audio signal to acquire the bandwidth extended audio signal; and an output interface configured to provide the bandwidth extended audio signal.
3. A bandwidth extension decoder for providing a bandwidth extended audio signal based on an input audio signal and a parameter signal, wherein the parameter signal comprises an indication of an offset frequency and an indication of a power density parameter, the bandwidth extension decoder comprises: a patch generator configured to generate a bandwidth extension high-frequency signal comprising a high-frequency band, wherein the high-frequency band of the bandwidth extension high-frequency signal is generated based on a frequency shift of a frequency band of the input audio signal, wherein the frequency shift is based on the offset frequency, and wherein the patch generator is configured to amplify or attenuate the high-frequency band of the bandwidth extension high-frequency signal by a factor equal to the value of the power density parameter or equal to the reciprocal value of the power density parameter, respectively; a combiner configured to combine the bandwidth extension high-frequency signal and the input audio signal to acquire the bandwidth extended audio signal; and an output interface configured to provide the bandwidth extended audio signal, wherein at least one of the patch generator, the combiner and the output interface comprises a hardware implementation.
3. Bandwidth extension decoder according to claim 2, wherein the patch generator is configured to generate the bandwidth extension high-frequency signal in the time domain.
6. The bandwidth extension decoder according to claim 3, wherein the patch generator is configured to generate the bandwidth extension high-frequency signal in the time domain.
4. Bandwidth extension decoder according to claim 3, wherein the patch generator is configured to generate the bandwidth extension high-frequency signal based on a single side band modulation.
7. The bandwidth extension decoder according to claim 6, wherein the patch generator is configured to generate the bandwidth extension high-frequency signal based on a single side band modulation.
5. Bandwidth extension decoder according to claim 3, wherein the patch generator is configured to generate the bandwidth extension high-frequency signal based on a single side band modulation with an interpolation and/or filtering for each time step.
10. The bandwidth extension decoder according to claim 3, comprising an interpolator, wherein a time frame comprises a plurality of time steps, wherein each time frame comprises a corresponding offset frequency, wherein the interpolator is configured to interpolate an offset frequency of a time frame or a plurality of offset frequencies of different time frames for each time step of a time frame to acquire an interpolated offset frequency for each time step.
6. Audio encoder for providing an output signal using an input audio signal, comprising: a patch generator configured to generate at least one bandwidth extension high-frequency signal, wherein a bandwidth extension high-frequency signal comprises a high-frequency band, wherein the high-frequency band of a bandwidth extension high-frequency signal is based on a low frequency band of the input audio signal, and wherein different bandwidth extension high-frequency signals comprise different frequencies within their high-frequency bands, if different bandwidth extension high-frequency signals are generated; a comparator configured to calculate a plurality of comparison parameters, wherein a comparison parameter is calculated based on a comparison of the input audio signal and a generated bandwidth extension high-frequency signal, wherein each comparison parameter of the plurality of comparison parameters is calculated based on a different offset frequency between the input audio signal and a generated bandwidth extension high-frequency signal, and wherein the comparator is configured to determine a comparison parameter from the plurality of comparison parameters, wherein the determined comparison parameter fulfills a predefined criterion; and an output interface configured to provide the output signal for transmission or storage, wherein the output signal comprises a parameter indication based on an offset frequency corresponding to the determined comparison parameter and an indication of a power density parameter.
1. An audio encoder for providing an output signal using an input audio signal, comprising: a patch generator configured to generate at least one bandwidth extension high-frequency signal, wherein a bandwidth extension high-frequency signal comprises a high-frequency band, wherein the high-frequency band of a bandwidth extension high-frequency signal is based on a low frequency band of the input audio signal, and wherein different bandwidth extension high-frequency signals comprise different frequencies within their high-frequency bands, if different bandwidth extension high-frequency signals are generated; a comparator configured to calculate a plurality of comparison parameters, wherein a comparison parameter is calculated based on a comparison of the input audio signal and a generated bandwidth extension high-frequency signal, wherein each comparison parameter of the plurality of comparison parameters is calculated based on a different offset frequency between the input audio signal and a generated bandwidth extension high-frequency signal, and wherein the comparator is configured to determine a comparison parameter from the plurality of comparison parameters, wherein the determined comparison parameter fulfills a predefined criterion; and an output interface configured to provide the output signal for transmission or storage, wherein the output signal comprises a parameter indication based on an offset frequency corresponding to the determined comparison parameter, wherein at least one of the patch generator, the comparator and the output interface comprises a hardware implementation.
7. Audio encoder according to claim 6, comprising a power density comparator configured to compare a parameter based on a power density of the high-frequency band of a generated bandwidth extension high-frequency signal and a corresponding frequency band of the input audio signal to acquire the power density parameter, wherein the power density parameter indicates a ratio based on the power density of the high-frequency band of the generated bandwidth extension high-frequency signal and the corresponding frequency band of the input audio signal, and wherein the parameter indication of the output signal is based on the power density parameter.
2. The audio encoder according to claim 1, comprising a power density comparator configured to compare a parameter based on a power density of the high-frequency band of a generated bandwidth extension high-frequency signal and a corresponding frequency band of the input audio signal to acquire a power density parameter, wherein the power density parameter indicates a ratio based on the power density of the high-frequency band of the generated bandwidth extension high-frequency signal and the corresponding frequency band of the input audio signal, and wherein the parameter indication of the output signal is based on the power density parameter.
8. Method for providing a bandwidth extended audio signal based on an input audio signal and a parameter signal, wherein the parameter signal comprises an indication of an offset frequency and a power density parameter, the method comprising: generating a bandwidth extension high-frequency signal comprising a high-frequency band, wherein the high-frequency band of the bandwidth extension high-frequency signal is generated by performing a frequency shift of a frequency band of the input audio signal to higher frequencies, wherein the frequency shift is based on the offset frequency; amplifying or attenuating the high-frequency band of the bandwidth extension high-frequency signal by a factor equal to the value of the power density parameter or equal to the reciprocal value of the power density parameter; combining the bandwidth extension high-frequency signal and the input audio signal to acquire the bandwidth extended audio signal; and providing the bandwidth extended audio signal.
8. A bandwidth extension decoder for providing a bandwidth extended audio signal based on an input audio signal, comprising: a patch generator configured to generate at least one bandwidth extension high-frequency signal comprising a high-frequency band based on the input audio signal, wherein a lower cutoff frequency of the high-frequency band of a bandwidth extension high-frequency signal is lower than an upper cutoff frequency of the input audio signal, and wherein different bandwidth extension high-frequency signals comprise different frequencies within their high-frequency bands, if different bandwidth extension high-frequency signals are generated; a comparator configured to calculate a plurality of comparison parameters, wherein a comparison parameter is calculated based on a comparison of the input audio signal and a generated bandwidth extension high-frequency signal, wherein each comparison parameter of the plurality of comparison parameters is calculated based on a different offset frequency between the input audio signal and a generated bandwidth extension high-frequency signal, and wherein the comparator is configured to determine a comparison parameter from the plurality of comparison parameters, wherein the determined comparison parameter fulfills a predefined criterion; a combiner configured to combine the input audio signal and a bandwidth extension high-frequency signal to acquire the bandwidth extended audio signal, wherein the bandwidth extension high-frequency signal used to acquire the bandwidth extension audio signal is based on an offset frequency corresponding to the determined comparison parameter; and an output interface configured to provide the bandwidth extended audio signal, wherein at least one of the patch generator, the comparator, the combiner and the output interface comprises a hardware implementation.
9. The bandwidth extension decoder according to claim 8, wherein the patch generator is configured to amplify or attenuate the high-frequency band of the bandwidth extension high-frequency signal by a factor equal to the value of a power density parameter or equal to the reciprocal value of the power density parameter respectively, wherein an indication of the power density parameter is comprised in the input audio signal.
9. Method for providing an output signal using an input audio signal, the method comprising: generating at least one bandwidth extension high-frequency signal, wherein a bandwidth extension high-frequency signal comprises a high-frequency band, wherein the high-frequency band of the bandwidth extension high-frequency signal is based on a low frequency band of the input audio signal, and wherein different bandwidth extension high-frequency signals comprise different frequencies within their high-frequency bands, if different bandwidth extension high-frequency signals are generated; calculating a plurality of comparison parameters, wherein a comparison parameter is calculated based on a comparison of the input audio signal and a generated bandwidth extension high-frequency signal, wherein each comparison parameter of the plurality of comparison parameters is calculated based on a different offset frequency between the input audio signal and a generated bandwidth extension high-frequency signal; determining a comparison parameter from the plurality of comparison parameters, wherein the determined comparison parameter fulfills a predefined criterion; and providing the output signal for transmission or storage, wherein the output signal comprises a parameter indication based on an offset frequency corresponding to the determined comparison parameter and an indication of a power density parameter.
11. A method for providing an output signal using an input audio signal, the method comprising: generating, by a patch generator, at least one bandwidth extension high-frequency signal, wherein a bandwidth extension high-frequency signal comprises a high-frequency band, wherein the high-frequency band of the bandwidth extension high-frequency signal is based on a low frequency band of the input audio signal, and wherein different bandwidth extension high-frequency signals comprise different frequencies within their high-frequency bands, if different bandwidth extension high-frequency signals are generated; calculating, by a comparator, a plurality of comparison parameters, wherein a comparison parameter is calculated based on a comparison of the input audio signal and a generated bandwidth extension high-frequency signal, wherein each comparison parameter of the plurality of comparison parameters is calculated based on a different offset frequency between the input audio signal and a generated bandwidth extension high-frequency signal; determining, by the comparator, a comparison parameter from the plurality of comparison parameters, wherein the determined comparison parameter fulfills a predefined criterion; and providing, by an output interface, the output signal for transmission or storage, wherein the output signal comprises a parameter indication based on an offset frequency corresponding to the determined comparison parameter, wherein at least one of the patch generator, the comparator and the output interface comprises a hardware implementation.
10. A non-transitory digital storage medium having a computer program stored thereon to perform, when said computer program is run by a computer, a method for providing a bandwidth extended audio signal based on an input audio signal and a parameter signal, wherein the parameter signal comprises an indication of an offset frequency and a power density parameter, the method comprising: generating a bandwidth extension high-frequency signal comprising a high-frequency band, wherein the high-frequency band of the bandwidth extension high-frequency signal is generated by performing a frequency shift of a frequency band of the input audio signal to higher frequencies, wherein the frequency shift is based on the offset frequency; amplifying or attenuating the high-frequency band of the bandwidth extension high-frequency signal by a factor equal to the value of the power density parameter or equal to the reciprocal value of the power density parameter; combining the bandwidth extension high-frequency signal and the input audio signal to acquire the bandwidth extended audio signal; and providing the bandwidth extended audio signal.
15. A non-transitory storage medium having stored thereon a computer program with a program code for performing a method for providing a bandwidth extended audio signal based on an input audio signal and a parameter signal, wherein the parameter signal comprises an indication of an offset frequency and an indication of a power density parameter, the method comprising: generating a bandwidth extension high-frequency signal comprising a high-frequency band, wherein the high-frequency band of the bandwidth extension high-frequency signal is generated based on frequency shift of a frequency band of the input audio signal, wherein the frequency shift is based on the offset frequency; amplifying or attenuating the high-frequency band of the bandwidth extension high-frequency signal by a factor equal to the value of the power density parameter or equal to the reciprocal value of the power density parameter; combining the bandwidth extension high-frequency signal and the input audio signal to acquire a bandwidth extended audio signal; and providing the bandwidth extended audio signal, when the computer program runs on a computer or a microcontroller.
11. A non-transitory digital storage medium having a computer program stored thereon to perform, when said computer program is run by a computer, a method for providing an output signal using an input audio signal, the method comprising: generating at least one bandwidth extension high-frequency signal, wherein a bandwidth extension high-frequency signal comprises a high-frequency band, wherein the high-frequency band of the bandwidth extension high-frequency signal is based on a low frequency band of the input audio signal, and wherein different bandwidth extension high-frequency signals comprise different frequencies within their high-frequency bands, if different bandwidth extension high-frequency signals are generated; calculating a plurality of comparison parameters, wherein a comparison parameter is calculated based on a comparison of the input audio signal and a generated bandwidth extension high-frequency signal, wherein each comparison parameter of the plurality of comparison parameters is calculated based on a different offset frequency between the input audio signal and a generated bandwidth extension high-frequency signal; determining a comparison parameter from the plurality of comparison parameters, wherein the determined comparison parameter fulfills a predefined criterion; and providing the output signal for transmission or storage, wherein the output signal comprises a parameter indication based on an offset frequency corresponding to the determined comparison parameter and an indication of a power density parameter.
14. A non-transitory storage medium having stored thereon a computer program with a program code for performing a method for providing an output signal using an input audio signal, the method comprising: generating at least one bandwidth extension high-frequency signal, wherein a bandwidth extension high-frequency signal comprises a high-frequency band, wherein the high-frequency band of the bandwidth extension high-frequency signal is based on a low frequency band of the input audio signal, and wherein different bandwidth extension high-frequency signals comprise different frequencies within their high-frequency bands, if different bandwidth extension high-frequency signals are generated; calculating a plurality of comparison parameters, wherein a comparison parameter is calculated based on a comparison of the input audio signal and a generated bandwidth extension high-frequency signal, wherein each comparison parameter of the plurality of comparison parameters is calculated based on a different offset frequency between the input audio signal and a generated bandwidth extension high-frequency signal; determining a comparison parameter from the plurality of comparison parameters, wherein the determined comparison parameter fulfills a predefined criterion; and providing the output signal for transmission or storage, wherein the output signal comprises a parameter indication based on an offset frequency corresponding to the determined comparison parameter, when the computer program runs on a computer or a microcontroller.


Claims 2 - 11, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 8-10, 14-15, and 17 of U.S. Patent No. 10,229,696. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2 - 11 are similar in scope and content of the patented claims 1-2, 8-10, 14-15 and 17 of the patent issued to the same Applicant.
It is clear that all the elements of the application claims 2 - 11 are to be found in patented claims 1-2, 8-10, 14-15, and 17 (as the application claims 2 - 11 fully encompasses patented claims 1-2, 8-10, 14-15 and 17).  The difference between the application claims and the patent claims lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims 1-2, 8-10, 14-15, and 17 of the patent is in effect a “species” of the “generic” invention of the application claims 2 - 11. It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 2 - 11 is anticipated by claims 1-2, 8-10, 14-15 and 17 of the patent, it is not patentably distinct from of the patented claims. 
Application No: 17/159,331
Patent No: 10,229,696
2. Bandwidth extension decoder for providing a bandwidth extended audio signal based on an input audio signal and a parameter signal, wherein the parameter signal comprises an indication of an offset frequency and a power density parameter, the bandwidth extension decoder comprising: a patch generator configured to generate a bandwidth extension high-frequency signal comprising a high-frequency band, wherein the high-frequency band of the bandwidth extension high-frequency signal is generated by performing a frequency shift of a frequency band of the input audio signal to higher frequencies, wherein the frequency shift is based on the offset frequency, and wherein the patch generator is configured to amplify or attenuate the high-frequency band of the bandwidth extension high-frequency signal by a factor equal to the value of the power density parameter or equal to the reciprocal value of the power density parameter, respectively; a combiner configured to combine the bandwidth extension high-frequency signal and the input audio signal to acquire the bandwidth extended audio signal; and an output interface configured to provide the bandwidth extended audio signal.
8. Bandwidth extension decoder for providing a bandwidth extended audio signal based on an input audio signal and a parameter signal, wherein the parameter signal comprises an indication of an offset frequency and an indication of a power density parameter, the bandwidth extension decoder comprising: a patch generator configured to generate a bandwidth extension high-frequency signal comprising a high-frequency band, wherein the high-frequency band of the bandwidth extension high-frequency signal is generated by a modulation of the input audio signal based on the offset frequency and the power density parameter to obtain the bandwidth extension high-frequency signal, wherein the patch generator is configured to perform the modulation in a time domain; a combiner configured to combine the bandwidth extension high-frequency signal and the input audio signal to obtain the bandwidth extended audio signal; and an output interface configured to provide the bandwidth extended audio signal; wherein at least one of the patch generator, the combiner, and the output interface comprises a hardware implementation.
3. Bandwidth extension decoder according to claim 2, wherein the patch generator is configured to generate the bandwidth extension high-frequency signal in the time domain.

4. Bandwidth extension decoder according to claim 3, wherein the patch generator is configured to generate the bandwidth extension high-frequency signal based on a single side band modulation.
9. Bandwidth extension decoder according to claim 8, wherein the patch generator is configured to generate the bandwidth extension high-frequency signal based on a single side band modulation.
5. Bandwidth extension decoder according to claim 3, wherein the patch generator is configured to generate the bandwidth extension high-frequency signal based on a single side band modulation with an interpolation and/or filtering for each time step.
10. Bandwidth extension decoder according to claim 8, comprising an interpolation means, wherein a time frame comprises a plurality of time steps, wherein each time frame comprises a corresponding offset frequency, wherein the interpolation means is configured to interpolate an offset frequency of a time frame or a plurality of offset frequencies of different time frames for each time step of a time frame to obtain an interpolated offset frequency for each time step.
6. Audio encoder for providing an output signal using an input audio signal, comprising: a patch generator configured to generate at least one bandwidth extension high-frequency signal, wherein a bandwidth extension high-frequency signal comprises a high-frequency band, wherein the high-frequency band of a bandwidth extension high-frequency signal is based on a low frequency band of the input audio signal, and wherein different bandwidth extension high-frequency signals comprise different frequencies within their high-frequency bands, if different bandwidth extension high-frequency signals are generated; a comparator configured to calculate a plurality of comparison parameters, wherein a comparison parameter is calculated based on a comparison of the input audio signal and a generated bandwidth extension high-frequency signal, wherein each comparison parameter of the plurality of comparison parameters is calculated based on a different offset frequency between the input audio signal and a generated bandwidth extension high-frequency signal, and wherein the comparator is configured to determine a comparison parameter from the plurality of comparison parameters, wherein the determined comparison parameter fulfills a predefined criterion; and an output interface configured to provide the output signal for transmission or storage, wherein the output signal comprises a parameter indication based on an offset frequency corresponding to the determined comparison parameter and an indication of a power density parameter.
1. Audio encoder for providing an output signal using an input audio signal, comprising: a patch generator configured to generate a bandwidth extension high-frequency signal, wherein the bandwidth extension high-frequency signal comprises a high-frequency band, wherein the high-frequency band of the bandwidth extension high-frequency signal is derived from a low frequency band of the input audio signal by shifting the low-frequency part by a fixed value using a side band modulation; a comparator configured to perform a comparison of the input audio signal filtered by a bandpass filter and the bandwidth extension high-frequency signal using a cross correlation calculation in regular time intervals between amplitude spectra of windowed signal sections of the input audio signal filtered by the bandpass filter and the bandwidth extension high-frequency signal to determine a lag for a maximum correlation for a signal section; and an output interface configured to provide the output signal for transmission or storage, wherein the output signal comprises a parameter indication based on the lag for the maximum correlation; wherein at least one of the patch generator, the comparator, and the output interface comprises a hardware implementation.

7. Audio encoder according to claim 6, comprising a power density comparator configured to compare a parameter based on a power density of the high-frequency band of a generated bandwidth extension high-frequency signal and a corresponding frequency band of the input audio signal to acquire the power density parameter, wherein the power density parameter indicates a ratio based on the power density of the high-frequency band of the generated bandwidth extension high-frequency signal and the corresponding frequency band of the input audio signal, and wherein the parameter indication of the output signal is based on the power density parameter.
2. Audio encoder according to claim 1, comprising a power density comparator configured to compare a parameter based on a power density of the high-frequency band of a generated bandwidth extension high-frequency signal and a corresponding frequency band of the input audio signal to obtain a power density parameter, wherein the power density parameter indicates a ratio based on the power density of the high-frequency band of the generated bandwidth extension high-frequency signal and the corresponding frequency band of the input audio signal, and wherein the output interface is configured to provide the output signal so that the parameter indication of the output signal is based on the power density parameter.
8. Method for providing a bandwidth extended audio signal based on an input audio signal and a parameter signal, wherein the parameter signal comprises an indication of an offset frequency and a power density parameter, the method comprising: generating a bandwidth extension high-frequency signal comprising a high-frequency band, wherein the high-frequency band of the bandwidth extension high-frequency signal is generated by performing a frequency shift of a frequency band of the input audio signal to higher frequencies, wherein the frequency shift is based on the offset frequency; amplifying or attenuating the high-frequency band of the bandwidth extension high-frequency signal by a factor equal to the value of the power density parameter or equal to the reciprocal value of the power density parameter; combining the bandwidth extension high-frequency signal and the input audio signal to acquire the bandwidth extended audio signal; and providing the bandwidth extended audio signal.
15. Method for providing a bandwidth extended audio signal based on an input audio signal and a parameter signal, wherein the parameter signal comprises an indication of an offset frequency and an indication of a power density parameter, the method comprising: generating, by a patch generator, a bandwidth extension high-frequency signal comprising a high-frequency band, wherein the high-frequency band of the bandwidth extension high-frequency signal is generated by a modulation of the input audio signal based on the offset frequency and the power density parameter to obtain the bandwidth extension high-frequency signal, wherein the patch generator is configured to perform the modulation in a time domain; combining, by a combiner, the bandwidth extension high-frequency signal and the input audio signal to obtain a bandwidth extended audio signal; and providing, by an output interface, the bandwidth extended audio signal; herein at least one of the patch generator, the combiner, and the output interface comprises a hardware implementation.
9. Method for providing an output signal using an input audio signal, the method comprising: generating at least one bandwidth extension high-frequency signal, wherein a bandwidth extension high-frequency signal comprises a high-frequency band, wherein the high-frequency band of the bandwidth extension high-frequency signal is based on a low frequency band of the input audio signal, and wherein different bandwidth extension high-frequency signals comprise different frequencies within their high-frequency bands, if different bandwidth extension high-frequency signals are generated; calculating a plurality of comparison parameters, wherein a comparison parameter is calculated based on a comparison of the input audio signal and a generated bandwidth extension high-frequency signal, wherein each comparison parameter of the plurality of comparison parameters is calculated based on a different offset frequency between the input audio signal and a generated bandwidth extension high-frequency signal; determining a comparison parameter from the plurality of comparison parameters, wherein the determined comparison parameter fulfills a predefined criterion; and providing the output signal for transmission or storage, wherein the output signal comprises a parameter indication based on an offset frequency corresponding to the determined comparison parameter and an indication of a power density parameter.
14. Method for providing an output signal using an input audio signal, the method comprising: generating, by a patch generator, a bandwidth extension high-frequency signal, wherein the bandwidth extension high-frequency signal comprises a high-frequency band, wherein the high-frequency band of the bandwidth extension high-frequency signal is derived from a low frequency band of the input audio signal by shifting the low-frequency part by a fixed value using a side band modulation; performing, by a comparator, a comparison of the input audio signal filtered by a bandpass filter and the bandwidth extension high-frequency signal using a cross correlation calculation in regular time intervals between amplitude spectra of windowed signal sections of the input audio signal filtered by the bandpass filter and the bandwidth extension high-frequency signal to determine a lag for a maximum correlation for a signal section; and providing, by an output interface, the output signal for transmission or storage; wherein the output signal comprises a parameter indication based on the lag for the maximum correlation; and at least one of the patch generator, the comparator, and the output interface comprises a hardware implementation.
10. A non-transitory digital storage medium having a computer program stored thereon to perform, when said computer program is run by a computer, a method for providing a bandwidth extended audio signal based on an input audio signal and a parameter signal, wherein the parameter signal comprises an indication of an offset frequency and a power density parameter, the method comprising: generating a bandwidth extension high-frequency signal comprising a high-frequency band, wherein the high-frequency band of the bandwidth extension high-frequency signal is generated by performing a frequency shift of a frequency band of the input audio signal to higher frequencies, wherein the frequency shift is based on the offset frequency; amplifying or attenuating the high-frequency band of the bandwidth extension high-frequency signal by a factor equal to the value of the power density parameter or equal to the reciprocal value of the power density parameter; combining the bandwidth extension high-frequency signal and the input audio signal to acquire the bandwidth extended audio signal; and providing the bandwidth extended audio signal.
17. Non-transitory storage medium having stored thereon a computer program with a program code for performing, when the computer program runs on a computer or a microcontroller, a method for providing a bandwidth extended audio signal based on an input audio signal and a parameter signal, wherein the parameter signal comprises an indication of an offset frequency and an indication of a power density parameter, the method comprising: generating a bandwidth extension high-frequency signal comprising a high-frequency band, wherein the high-frequency band of the bandwidth extension high-frequency signal is generated by a modulation of the input audio signal based on the offset frequency and the power density parameter to obtain the bandwidth extension high-frequency signal, wherein the patch generator is configured to perform the modulation in a time domain; and combining the bandwidth extension high-frequency signal and the input audio signal to obtain a bandwidth extended audio signal.

11. A non-transitory digital storage medium having a computer program stored thereon to perform, when said computer program is run by a computer, a method for providing an output signal using an input audio signal, the method comprising: generating at least one bandwidth extension high-frequency signal, wherein a bandwidth extension high-frequency signal comprises a high-frequency band, wherein the high-frequency band of the bandwidth extension high-frequency signal is based on a low frequency band of the input audio signal, and wherein different bandwidth extension high-frequency signals comprise different frequencies within their high-frequency bands, if different bandwidth extension high-frequency signals are generated; calculating a plurality of comparison parameters, wherein a comparison parameter is calculated based on a comparison of the input audio signal and a generated bandwidth extension high-frequency signal, wherein each comparison parameter of the plurality of comparison parameters is calculated based on a different offset frequency between the input audio signal and a generated bandwidth extension high-frequency signal; determining a comparison parameter from the plurality of comparison parameters, wherein the determined comparison parameter fulfills a predefined criterion; and providing the output signal for transmission or storage, wherein the output signal comprises a parameter indication based on an offset frequency corresponding to the determined comparison parameter and an indication of a power density parameter.



Claims 2 - 11, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-8, 10-12, and 14 of U.S. Patent No. 10,937,437. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2 - 11 are similar in scope and content of the patented claims 1, 4-8, 10-12, and 14 of the patent issued to the same Applicant.
It is clear that all the elements of the application claims 2 - 11 are to be found in patented claims 1, 4-8, 10-12, and 14  (as the application claims 2 - 11 fully encompasses patented claims 1, 4-8, 10-12, and 14).  The difference between the application claims and the patent claims lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims 1, 4-8, 10-12, and 14 of the patent is in effect a “species” of the “generic” invention of the application claims 2 - 11. It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 2 - 11 is anticipated by claims 1, 4-8, 10-12, and 14 of the patent, it is not patentably distinct from of the patented claims. 
Application No: 17/159,331
Patent No: 10,937,437
2. Bandwidth extension decoder for providing a bandwidth extended audio signal based on an input audio signal and a parameter signal, wherein the parameter signal comprises an indication of an offset frequency and a power density parameter, the bandwidth extension decoder comprising: a patch generator configured to generate a bandwidth extension high-frequency signal comprising a high-frequency band, wherein the high-frequency band of the bandwidth extension high-frequency signal is generated by performing a frequency shift of a frequency band of the input audio signal to higher frequencies, wherein the frequency shift is based on the offset frequency, and wherein the patch generator is configured to amplify or attenuate the high-frequency band of the bandwidth extension high-frequency signal by a factor equal to the value of the power density parameter or equal to the reciprocal value of the power density parameter, respectively; a combiner configured to combine the bandwidth extension high-frequency signal and the input audio signal to acquire the bandwidth extended audio signal; and an output interface configured to provide the bandwidth extended audio signal.
1. A bandwidth extension decoder, comprising: a receiver configured to receive an input audio signal and a parameter signal, wherein the parameter signal comprises an indication of an offset frequency or an indication of a power density parameter; a patch generator configured to generate a bandwidth extension high-frequency signal comprising a high-frequency band, wherein the patch generator is configured to generate the bandwidth extension high-frequency signal based on a frequency shift of a frequency band of the input audio signal, wherein the frequency shift is based on the offset frequency, or wherein the patch generator is configured to amplify or attenuate the high-frequency band of the bandwidth extension high-frequency signal by a factor equal to a value of the power density parameter or equal to a reciprocal value of the power density parameter; and a combiner configured to combine the bandwidth extension high-frequency signal and the input audio signal to acquire a bandwidth extended audio signal.

3. Bandwidth extension decoder according to claim 2, wherein the patch generator is configured to generate the bandwidth extension high-frequency signal in the time domain.
4. The bandwidth extension decoder according to claim 1, wherein the patch generator is configured to generate the bandwidth extension high-frequency signal in the time domain.
4. Bandwidth extension decoder according to claim 3, wherein the patch generator is configured to generate the bandwidth extension high-frequency signal based on a single side band modulation.
5. The bandwidth extension decoder according to claim 4, wherein the patch generator is configured to generate the bandwidth extension high-frequency signal based on a single side band modulation.
5. Bandwidth extension decoder according to claim 3, wherein the patch generator is configured to generate the bandwidth extension high-frequency signal based on a single side band modulation with an interpolation and/or filtering for each time step.
6. The bandwidth extension decoder according to claim 1, comprising an interpolator, wherein a time frame comprises a plurality of time steps, wherein each time frame comprises a corresponding offset frequency, wherein the interpolator is configured to interpolate an offset frequency of a time frame or a plurality of offset frequencies of different time frames for each time step of a time frame to obtain an interpolated offset frequency for each time step.
6. Audio encoder for providing an output signal using an input audio signal, comprising: a patch generator configured to generate at least one bandwidth extension high-frequency signal, wherein a bandwidth extension high-frequency signal comprises a high-frequency band, wherein the high-frequency band of a bandwidth extension high-frequency signal is based on a low frequency band of the input audio signal, and wherein different bandwidth extension high-frequency signals comprise different frequencies within their high-frequency bands, if different bandwidth extension high-frequency signals are generated; a comparator configured to calculate a plurality of comparison parameters, wherein a comparison parameter is calculated based on a comparison of the input audio signal and a generated bandwidth extension high-frequency signal, wherein each comparison parameter of the plurality of comparison parameters is calculated based on a different offset frequency between the input audio signal and a generated bandwidth extension high-frequency signal, and wherein the comparator is configured to determine a comparison parameter from the plurality of comparison parameters, wherein the determined comparison parameter fulfills a predefined criterion; and an output interface configured to provide the output signal for transmission or storage, wherein the output signal comprises a parameter indication based on an offset frequency corresponding to the determined comparison parameter and an indication of a power density parameter.
8. An audio encoder for generating an encoded output audio signal using an input audio signal, comprising: a patch generator configured to generate a bandwidth extension high-frequency signal, wherein the bandwidth extension high-frequency signal comprises a high-frequency band, wherein the high-frequency band of the first bandwidth extension high-frequency signal is based on a low frequency band of the input audio signal; a power density comparator configured to compare a parameter based on a power density of the high-frequency band of the bandwidth extension high-frequency signal and a parameter of a corresponding frequency band of the input audio signal to acquire a power density parameter, wherein the power density parameter indicates a ratio based on the power density of the high-frequency band of the bandwidth extension high-frequency signal and the corresponding frequency band of the input audio signal; and an output interface configured to provide the encoded output audio signal for transmission or storage, wherein the encoded output audio signal comprises a parameter indication based on the power density parameter.

7. Audio encoder according to claim 6, comprising a power density comparator configured to compare a parameter based on a power density of the high-frequency band of a generated bandwidth extension high-frequency signal and a corresponding frequency band of the input audio signal to acquire the power density parameter, wherein the power density parameter indicates a ratio based on the power density of the high-frequency band of the generated bandwidth extension high-frequency signal and the corresponding frequency band of the input audio signal, and wherein the parameter indication of the output signal is based on the power density parameter.
8. An audio encoder for generating an encoded output audio signal using an input audio signal, comprising: a patch generator configured to generate a bandwidth extension high-frequency signal, wherein the bandwidth extension high-frequency signal comprises a high-frequency band, wherein the high-frequency band of the first bandwidth extension high-frequency signal is based on a low frequency band of the input audio signal; a power density comparator configured to compare a parameter based on a power density of the high-frequency band of the bandwidth extension high-frequency signal and a parameter of a corresponding frequency band of the input audio signal to acquire a power density parameter, wherein the power density parameter indicates a ratio based on the power density of the high-frequency band of the bandwidth extension high-frequency signal and the corresponding frequency band of the input audio signal; and an output interface configured to provide the encoded output audio signal for transmission or storage, wherein the encoded output audio signal comprises a parameter indication based on the power density parameter.
8. Method for providing a bandwidth extended audio signal based on an input audio signal and a parameter signal, wherein the parameter signal comprises an indication of an offset frequency and a power density parameter, the method comprising: generating a bandwidth extension high-frequency signal comprising a high-frequency band, wherein the high-frequency band of the bandwidth extension high-frequency signal is generated by performing a frequency shift of a frequency band of the input audio signal to higher frequencies, wherein the frequency shift is based on the offset frequency; amplifying or attenuating the high-frequency band of the bandwidth extension high-frequency signal by a factor equal to the value of the power density parameter or equal to the reciprocal value of the power density parameter; combining the bandwidth extension high-frequency signal and the input audio signal to acquire the bandwidth extended audio signal; and providing the bandwidth extended audio signal.
11. A method for generating an encoded output audio signal using an input audio signal, the method comprising: generating a bandwidth extension high-frequency signal, wherein the bandwidth extension high-frequency signal comprises a high-frequency band, wherein the high-frequency band of the first bandwidth extension high-frequency signal is based on a low frequency band of the input audio signal; comparing a parameter based on a power density of the high-frequency band of the bandwidth extension high-frequency signal and a parameter from a corresponding frequency band of the input audio signal to acquire a power density parameter, wherein the power density parameter indicates a ratio based on the power density of the high-frequency band of the bandwidth extension high-frequency signal and the corresponding frequency band of the input audio signal; and outputting the encoded output audio signal for transmission or storage, wherein the encoded output audio signal comprises a parameter indication based on the power density parameter.
9. Method for providing an output signal using an input audio signal, the method comprising: generating at least one bandwidth extension high-frequency signal, wherein a bandwidth extension high-frequency signal comprises a high-frequency band, wherein the high-frequency band of the bandwidth extension high-frequency signal is based on a low frequency band of the input audio signal, and wherein different bandwidth extension high-frequency signals comprise different frequencies within their high-frequency bands, if different bandwidth extension high-frequency signals are generated; calculating a plurality of comparison parameters, wherein a comparison parameter is calculated based on a comparison of the input audio signal and a generated bandwidth extension high-frequency signal, wherein each comparison parameter of the plurality of comparison parameters is calculated based on a different offset frequency between the input audio signal and a generated bandwidth extension high-frequency signal; determining a comparison parameter from the plurality of comparison parameters, wherein the determined comparison parameter fulfills a predefined criterion; and providing the output signal for transmission or storage, wherein the output signal comprises a parameter indication based on an offset frequency corresponding to the determined comparison parameter and an indication of a power density parameter.
10. A method for generating an encoded output audio signal using an input audio signal, the method comprising: generating a first bandwidth extension high-frequency signal, wherein the first bandwidth extension high-frequency signal comprises a high-frequency band, wherein the high-frequency band of the first bandwidth extension high-frequency signal is based on a low frequency band of the input audio signal; generating a different second bandwidth extension high-frequency signal comprising a different frequency within a high-frequency band of the second bandwidth extension high-frequency signal; calculating a first comparison parameter based on a comparison of the input audio signal and the first bandwidth extension high-frequency signal; calculating a second comparison parameter based on a comparison of the input audio signal and the second bandwidth extension high-frequency signal, wherein the first comparison parameter is calculated based on a first offset frequency between the input audio signal and the first bandwidth extension high-frequency signal, and wherein the second comparison parameter is calculated based on a second offset frequency between the input audio signal and the second bandwidth extension high-frequency signal; determining a specific comparison parameter from the first and the second comparison parameters, wherein the specific comparison parameter fulfils a predefined criterion; and outputting the encoded output audio signal for transmission or storage, wherein the encoded output audio signal comprises a parameter indication based on the first or the second offset frequency corresponding to the specific comparison parameter.
10. A non-transitory digital storage medium having a computer program stored thereon to perform, when said computer program is run by a computer, a method for providing a bandwidth extended audio signal based on an input audio signal and a parameter signal, wherein the parameter signal comprises an indication of an offset frequency and a power density parameter, the method comprising: generating a bandwidth extension high-frequency signal comprising a high-frequency band, wherein the high-frequency band of the bandwidth extension high-frequency signal is generated by performing a frequency shift of a frequency band of the input audio signal to higher frequencies, wherein the frequency shift is based on the offset frequency; amplifying or attenuating the high-frequency band of the bandwidth extension high-frequency signal by a factor equal to the value of the power density parameter or equal to the reciprocal value of the power density parameter; combining the bandwidth extension high-frequency signal and the input audio signal to acquire the bandwidth extended audio signal; and providing the bandwidth extended audio signal.
12. A non-transitory storage medium having stored thereon a computer program with a program code for performing, when the computer program runs on a computer or a processor, a method for generating a bandwidth extended audio signal, the method comprising: receiving an input audio signal and a parameter signal, wherein the parameter signal comprises an indication of an offset frequency or an indication of a power density parameter; generating a bandwidth extension high-frequency signal comprising a high-frequency band, wherein the generating comprises generating the high-frequency band of the bandwidth extension high-frequency signal based on a frequency shift of a frequency band of the input audio signal, wherein the frequency shift is based on the offset frequency, or wherein the generating comprises amplifying or attenuating the high-frequency band of the bandwidth extension high-frequency signal by a factor equal to a value of the power density parameter or equal to a reciprocal value of the power density parameter; and combining the bandwidth extension high-frequency signal and the input audio signal to acquire a bandwidth extended audio signal.
11. A non-transitory digital storage medium having a computer program stored thereon to perform, when said computer program is run by a computer, a method for providing an output signal using an input audio signal, the method comprising: generating at least one bandwidth extension high-frequency signal, wherein a bandwidth extension high-frequency signal comprises a high-frequency band, wherein the high-frequency band of the bandwidth extension high-frequency signal is based on a low frequency band of the input audio signal, and wherein different bandwidth extension high-frequency signals comprise different frequencies within their high-frequency bands, if different bandwidth extension high-frequency signals are generated; calculating a plurality of comparison parameters, wherein a comparison parameter is calculated based on a comparison of the input audio signal and a generated bandwidth extension high-frequency signal, wherein each comparison parameter of the plurality of comparison parameters is calculated based on a different offset frequency between the input audio signal and a generated bandwidth extension high-frequency signal; determining a comparison parameter from the plurality of comparison parameters, wherein the determined comparison parameter fulfills a predefined criterion; and providing the output signal for transmission or storage, wherein the output signal comprises a parameter indication based on an offset frequency corresponding to the determined comparison parameter and an indication of a power density parameter.
14. A non-transitory storage medium having stored thereon a computer program with a program code for performing, when the computer program runs on a computer or a processor, a method for generating an encoded output audio signal using an input audio signal, the method comprising: generating a bandwidth extension high-frequency signal, wherein the bandwidth extension high-frequency signal comprises a high-frequency band, wherein the high-frequency band of the first bandwidth extension high-frequency signal is based on a low frequency band of the input audio signal; comparing a parameter based on a power density of the high-frequency band of the bandwidth extension high-frequency signal and a parameter from a corresponding frequency band of the input audio signal to acquire a power density parameter, wherein the power density parameter indicates a ratio based on the power density of the high-frequency band of the bandwidth extension high-frequency signal and the corresponding frequency band of the input audio signal; and outputting the encoded output audio signal for transmission or storage, wherein the encoded output audio signal comprises a parameter indication based on the power density parameter.





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Ishikawa et al., (US 2012/0136670 A1) teach a bandwidth extension method which allows reduction of computation amount in bandwidth extension and suppression of deterioration of quality in the bandwidth to be extended. In the bandwidth extension method: a low frequency bandwidth signal is transformed into a QMF domain to generate a first low frequency QMF spectrum; pitch-shifted signals are generated by applying different shifting factors on the low frequency bandwidth signal; a high frequency QMF spectrum is generated by time-stretching the pitch-shifted signals in the QMF domain; the high frequency QMF spectrum is modified; and the modified high frequency QMF spectrum is combined with the first low frequency QMF spectrum.
Lee et al., (US 2010/0114583 A1) teach receiving a spectral data of lower band and type information indicating a particular band extension scheme for a current frame of the audio signal from among a plurality of band extension schemes including a first band extension scheme and a second band extension scheme, by an audio processing apparatus; when the type information indicates the first band extension scheme for the current frame, generating a spectral data of higher band in the current frame using the spectral data of lower band by performing the first band extension scheme; and when the type information indicates the second band extension scheme for the current frame, generating the spectral data of higher band in the current frame using the spectral data of lower band by performing the second band extension scheme, wherein the first band extension scheme is based on a first data area of the spectral data of lower band, and wherein the second band extension scheme is based on a second data area of the spectral data of lower band.
Mehrotra et al., (US 2007/0174063 A1) teach an audio encoder which performs frequency extension coding that comprises determining one or more shape parameters using a displacement vector that corresponds to a displacement of an even number (e.g., an even number of sub-bands between a sub-band in a baseband frequency range and a sub-band in an extended-band frequency range). The shape parameters can be determined on a per-audio-block basis. Restricting a displacement to an even number (in frequency extension coding or in other signal modulation schemes) can improve the quality of reconstructed audio. An audio encoder also can perform frequency extension coding that comprises determining one or more scale parameters at one or more audio blocks, and determining one or more anchor points for interpolating the one or more scale parameters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601. The examiner can normally be reached 7-5 Monday thru Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658